DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species 3, claims 11-17, in the reply filed on September 25, 2020 is acknowledged.
After the search was conducted for Species 3, art was found that read on all the Species. Thus there is not a burden on the Examiner to examine all the species. Therefore Species 1 and Species 2 are rejoined and claims 1-17 are examined below.
Terminal Disclaimer
The terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,081,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the source gas supply system is interpreted to include the gas supply pipe 232a, the MFC 241a, and the valve 243a as defined in paragraph 0047 and its equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claims 1, 7, and 11 and their dependent claims if the limitation “a gas residence suppressing hole” is the same element as the “gas residence supplying hole” or if they are two different holes. For purpose of examination it is assumed that they are the same element and that “gas residence supplying hole” should read “gas residence suppressing hole”.
Claim 1 recites the limitation “gas residence supplying hole” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “gas residence supplying hole” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “gas residence supplying hole” in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al, US Patent Application Publication 2008/0075838 A1, in view of Takagi et al, US Patent 2014/0357058 A1.
Regarding claims 1, 7, and 11, Inoue et al teaches a gas supply nozzle 48 comprising: an upstream side pipe for introducing a gas (pipe having holes 48A); a folded portion (top u-shaped portion) connected to a downstream end of the upstream side pipe, for reversing a flowing direction of the gas; a downstream side pipe (pipe having holes 48B) connected to a downstream end of the folded portion; a set of a plurality of gas supply holes, disposed at a side surface of the upstream side pipe 48A or the downstream side pipe 48B, each hole of the set of a plurality of gas supply holes 
Inoue et al differs from the present invention in that Inoue et al does not teach a gas residence suppressing hole, disposed at a downstream bottom end of the downstream side pipe, for flowing the gas to a longitudinal direction of the downstream side pipe.
Takagi et al teaches a gas residence suppressing hole (233h in drawings, 248h in specification paragraph 0054, disposed at a downstream end of the pipe, for flowing the gas to a longitudinal direction of the pipe.
The motivation for adding a gas residence suppressing hole disposed at a downstream bottom end of the downstream side pipe of Inoue et al is to “prevent gas retention for a long time in the nozzle 48 and for flowing the gas to a longitudinal direction of the downstream side pipe as taught by Takagi et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the gas residence suppressing hole of Takagi et al to the gas supply pipe of Inoue et al.
	Inoue et al and Takagi et al differ from the present invention in that they do not teach that the total area of the gas residence suppressing hole being larger than at least an area of a gas supply hole of the set of the plurality of gas supply holes, and the total area of the gas residence supplying hole being smaller than a cross-sectional area of the downstream side pipe. 

Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the total area of the a hole, such as the gas residence suppressing hole, controls the flow of gas through the hole and the residence time of the gas in the gas supply pipe, to that end, the total area of the gas residence suppressing hole is result-effective variables.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Inoue et al and Takagi et al to include the total area of the gas residence suppressing hole being larger than at least an area of a gas supply hole of the set of the plurality of gas supply holes, and the total area of the gas 
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claims 2, 5, 9, and 16, Takagi et al teaches the gas residence suppressing hole 233h is comprised of a single hole.
Regarding claims 3, 6, 10, and 17, Inoue et al and Takagi et al were discussed above and does not teach that the gas residence suppressing hole is comprised of plural holes. It was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the gas residence suppressing hole such that the gas residence suppressing hole is comprised of plural holes.

Regarding claim 7, Inoue et al teaches a first hole in the first set of the plurality of gas supply holes 48a on the upstream side pipe, and a second hole in the second set of the plurality of gas supply holes 48B on the downstream side pipe, are arranged in one plane crossing a longitudinal direction of the upstream or downstream side pipes
Regarding claims 11 and 12, Inoue et al teaches a substrate processing apparatus 22 comprising: a heater 90 having a cylindrical shape, being vertically installed; a reaction tube 24 installed inside the heater; a processing chamber 25 formed in a cylindrical hollow portion of the reaction tube, the processing chamber having an exhaust outlet 46 of an exhaust pipe at lower position of the processing chamber; a boat 26 supporting a plurality of substrates W to be in a horizontal posture and to be arranged in a vertical direction; and a first gas supply nozzle 48 between an inner wall of the reaction tube 24 and the plurality of substrates W supported by the boat 26, for introducing a gas.
Inoue et al and Takagi et al differ from the present invention in that they do not teach a first pair of holes, comprised of a first hole in the first set of the plurality of gas supply holes, and a first hole in the second set of the plurality of gas supply holes, is arranged horizontally in a first plane, for flowing the gas to a first substrate of the plurality of substrates (claim 11); or a second pair of holes, comprised of a second hole in the first set of the plurality of gas supply holes 48A, and a second hole in the second set of the plurality of gas supply holes, is arranged horizontally in a second plane 
It was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). 
The motivation for rearranging the first set of holes 48A and the second set of holes 48B of Inoue et al and Takagi et al such that a first hole in the first set of the plurality of gas supply holes, and a first hole in the second set of the plurality of gas supply holes, is arranged horizontally in a first plane, for flowing the gas to a first substrate of the plurality of substrates (claim 11); or a second pair of holes, comprised of a second hole in the first set of the plurality of gas supply holes 48A, and a second hole in the second set of the plurality of gas supply holes 48B, is arranged horizontally in a second plane adjacent to the first plane, for flowing the gas to a second substrate of the plurality of substrates, adjacent to the first substrate (claim 12) is to arrange the holes of Inoue et al and Takagi et al in a desired manner to deliver the process gas from the supply nozzle to the substrate. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the holes 48A and 48B in the apparatus of Inoue et al and Takagi et al such that a first pair of holes, comprised of a first hole in the first set of the plurality of gas supply holes, and a first hole in the second set of the plurality of gas supply holes, is arranged horizontally in a first plane, for flowing the gas to a first substrate of the plurality of substrates (claim 11); or a second pair of holes, comprised of a second hole in the first set of the plurality of gas supply holes 48A, and a second hole in the second set of the plurality of gas supply holes, is arranged horizontally in a 
Regarding claim 13, Inoue et al teaches that the upstream end of the first gas supply nozzle 48 is connected to a source gas supply system 50A for supplying a source gas to the processing chamber.
The limitation “the source gas is at least one selected from the group consisting of an inorganic-based halosilane source gas, an organic-based halosilane source gas, a halogen group-free inorganic- based silane source gas, a halogen group-free organic-based silane source gas, and a halogen group-free amino-based (amine-based) silane source gas” is an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Inoue et al and Takagi et al includes all of the claimed structure and is capable of supplying the claimed source gases to the apparatus of Inoue et al and Takagi et al.
Regarding claim 15, the combination of Inoue et al and Takagi et al teach the gas residence suppressing hole is provided to a position lower than a region where the .
Response to Arguments
Applicant’s arguments, filed February 12, 2021, with respect to the 102 and ODP rejection of claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Inoue et al, US Patent Application Publication 2008/0075838 A1, and Takagi et al, US Patent 2014/0357058 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The IDS of July 14, 2020 contains JP6-318556 that could also be used to reject the claims under 35 USC § 103 in view of Takagi et al, US Patent 2014/0357058 A1.  This rejection has not been made because it does not provide any additional or different teachings, and if it were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 17, 2020 prompted the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/Jeffrie R Lund/           Primary Examiner, Art Unit 1716